DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1, 5-8, and 11-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0272620 to De Vos in combination with US PGPub 2013/0078445 to Ramesh et al., (hereinafter “Ramesh”), or US Patent 5,411,689 to Lee et al., (hereinafter “Lee”) or Atmer 129 Technical Datasheet, (hereinafter “Atmer”) and further in combination with WO86/07076 to The Dow Chemical Company, (hereinafter “Dow”).
The rejection stands as per reasons of record.
As discussed in the previous office action, De Vos discloses a polyolefin resin composition comprising - polyolefin and a mixture comprising a primary aliphatic amide and secondary aliphatic amide. See 
De vos does not expressly exemplifies oleyl-palmitamide as a suitable amide.  However, Devos discloses that the polyamide should be such that the difference between the crystallization temperatures of 
polyethylene and the nucleating agent (diamine) is greater than 20.degree.  C.   The reference further discloses suitability of secondary fatty acid amides as the nucleating agent.  In view of such disclosure, any known secondary fatty acid amide with Tm that differs more than 20 C from Tm of the polyethylene  would have  been obvious.  Such polyamides include the claimed oleyl-palmitamide (inherently exhibiting Tm difference greater than 20 C) in the absence of any unexpected results that can be attributed to specifically claimed oleyl-palmitamide. 	
 Moreover, oleyl-palmitamide is well known in the art of polyolefin foams as a functional additive that improves dimensional stability of foams.   See Dow the entire document.
Therefore, it would have been obvious to add oleyl-palmitamide to compositions of De Vos with reasonable expectation of achieving compositions consistent with properties of the added functional additive and in the absence of showing of unexpected results.

The polyolefin of illustrative examples of De Vos is low density polyethylene.
De Vos further discloses polyolefin foam compositions obtained by foaming the polyolefin resin composition in a physical foaming process in the presence of a physical blowing agent such as isobutane.
The De Vos reference further discloses suitability of the foams for various articles, such as foam packaging films [0063].
	De Vos, while expressly disclosing suitability of addition of various fatty acid esters does and further discloses suitability glycerol monostearate (GMS), mixtures of GMS and glycerol monopalmitate (GMP) as cell stabilizers. 
Moreover, glycerol esters, such as mixtures of  glycerol-mono-stearate and glycerol- mono-palmitate are well known stabilization and anti-static agents for polyolefin and polyolefin foams, which mixtures are 
Therefore addition of Atmer 129 (or a mixture of  glycerol-mono-stearate and glycerol- mono-palmitate) to polyethylene based  compositions of  De Vos would have been obvious with reasonable expectation of achieving compositions consistent with properties of the added functional additive Atmer 129 in the absence of showing of unexpected results.
The amounts of Atmer 129 commonly used in compositions is disclosed as, for example, between 0.1 and 10 wt % of the compositions (as per disclosure of Lee, col 5 last paragraph, see also illustrative examples of Ramesh for suitable amounts of Atmer 129).  Given the illustrative examples of De Vos containing either about 2 or 3 wt % or combined amides, the claimed ratio of amides to glycerol esters would have been obvious. 
The ratios of the primary amide and the secondary amide suitable for the invention would have been obvious from, for example, disclosure of the amount of the secondary amide in the masterbatch ([0034-35]), the amounts of the masterbatch in the composition ([0047) and the amounts of primary amide in  the examples, the ratios of the primary amide (stearamide) and the secondary amide (of which the claimed oleyl-
The amounts of components as disclosed in De Vos in combination with illustrative examples and common amounts of Atmer 129 (as discussed above) make the claimed amounts of the polyolefin (PE) and the mixture of the esters and amides as claimed obvious.
	Illustrartive and comparative examples of the instant application are noted.  However, the comparison is made with compositions containing mixtures of  glycerol-mono-stearate and glycerol- mono-palmitate and not compositions containing primary/secondary amides as disclosed in the closest p[prior art, i.e., De Vos.  Moreover, the results, even if, arguendo, unexpected, are not commensurate in scope with the claimed invention for  at least the reason that the claimed invention does not require ANY specific amounts of any one of the claimed components.  While the amount of .
Response to Arguments
Applicant's arguments filed 7-12-2021 have been fully considered but they are not persuasive. The applicants argue that De Vos does not disclose using secondary amides as dclaimed in claim 1 and selected from N-substitutes palmitamides.  This arguments was previously addressed and is also addressed in details in the body of the rejection set forth above.   Specifically, as discussed above, not only such secondary amides would have been obvious from disclosure of physical characteristics of suitable secondary amides by De Vos, addition of such secondary amides to compositions ofDde Vos would have been obvious from teachings of Dow.
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843(Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also> Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(referencedisclosing optional inclusion of a particular component teaches compositions that both do and do not contain 
Further, as discussed, addition of oleyl-palmitamide in suitable amounts  would make the claimed ratios of secondary amides to primary amides obvious.
As discussed in the Advisory action, comparative example C cannot be directly compared to examples A and B with respect to the influence of the amounts of amines and their ratios, since comparative example C is specifically designed by De Vos to illustrate the effect of adding amides as 
The applicants further argue  that “Even if one skilled in the art did add the oleyl palmitamide disclosed in Dow in the compositions disclosed in De Vos, with which the Applicants do not concede, one would not arrive at the composition as recited in instant claim 1 because in the claimed composition, the secondary aliphatic amide is limited to oleyl palmitamide whereas the modified composition would contain both EBS and oleyl palmitamide as the secondary aliphatic amide.”
This arguments is not convincing at al since  the compositions as claimed does not preclude the presence of any additional components, including additional amides. 
The applicants argue that claim 1 has been amended to further define the amounts of individual components in the mixture, and the glycerol ester.  This is not so.  The claim as amended defines ratios of components with respct to each other, but not the amounts of individual components themselves.  From the total amounts of the mixture, for example 0.1 % (as per claim1) and the claimed ratios of respective compounds, the amounts of each amine component may be, for example, 0.03 % (in the ratio of 1:1) and the amounts of glycerol ester  0.04% (ratio of amines to ester 1.5).  
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765